DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Contrary to the original Notice of Allowance, filed on 6/15/22, the Restriction Requirement, filed on 4/28/22, will NOT be withdrawn.  Claims 1-15, 17, 19-22 are pending and examined herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Snyder on 6/8/2022.
The application has been amended as follows:

1.	(Currently amended) A crystalline o, 17.5±0.2o, 19.3±0.2o, 20.3±0.2o and 21.4±0.2o,

    PNG
    media_image1.png
    186
    400
    media_image1.png
    Greyscale

Formula (I).

2.	(Currently amended) The crystalline form A according to claim 1, further comprising  peaks at diffraction angles of 16.0±0.2o, 17.8±0.2o, 22.3±0.2o and 23.1±0.2o
3.	(Currently amended) The crystalline form A according to claim 1, characterized in that the endothermic peak in a differential scanning calorimetry (DSC) graph of the crystalline form A of the compound of Formula (I) appears at 173±2°C
4.	(Currently amended) The crystalline form A according to claim 1, characterized in that the crystalline form A of the compound of Formula (I) starts to decompose at 190±2°C measured using thermogravimetric analysis (TGA) 
5-13.	(Canceled)
14. (Previously presented) A pharmaceutical composition comprising the crystalline form A according to claim 1, and one or more pharmaceutically acceptable carriers or one or more additional therapeutic agents.
15. (Previously presented) A pharmaceutical formulation comprising the crystalline form A according to claim 1, and one or more pharmaceutically acceptable carriers.
16-22. (Canceled)
23. (New) The crystalline form A according to claim 2, wherein the X-ray powder diffraction pattern of the crystalline form A is as shown in Figure 1.
24. (New) The crystalline form A according to claim 3, wherein the DSC graph of the crystalline form A is as shown in Figure 2.
25. (New) The crystalline form A according to claim 4, wherein the TGA graph of the crystalline form A is as shown in Figure 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A structure search has been performed on the crystalline form A of formula I and found free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627